Judgment reversed upon the law and the facts, and a new trial granted, costs to appellant to abide *848the event, upon the ground that the proofs do not show that Brown had authority to bind the defendant by the compromise agreement and promissory notes in question,'-'or that his acts in respect thereto were ratified by the defendant. Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., dissents and votes to affirm upon the ground that there is ample proof, under the circumstances of this case, that the execution of the compromise agreement by Brown was ratified by the officers and directors; Seudder, J., not voting.